Third District Court of Appeal
                              State of Florida

                          Opinion filed July 9, 2014
                            ________________

                               No. 3D12-321
                        Lower Tribunal No. 92-18377
                            ________________


             E.I. DuPont De Nemours & Company, Inc.,
                                  Appellant,

                                     vs.

                          Claire J. Sidran, et al.,
                                  Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Amy Steele
Donner, Judge.

       Boies, Schiller & Flexner, Stephen N. Zack and Andrew Brenner; Hicks,
Porter, Ebenfeld & Stein and Gary Magnarini; Shook, Hardy & Bacon, Edward A.
Moss, Humberto H. Ocariz, and Thomas M. Sherouse, for appellant.

     Arnold R. Ginsberg; Ratiner & Mirabal and Robert Ratiner, for appellees.


Before WELLS, SUAREZ, and SCALES, JJ.

                  On Motion for Rehearing and Clarification

     WELLS, Judge.
       On consideration of the Sidrans’ motion for rehearing and clarification and

DuPont’s response, we grant the Sidrans’ motion, in part. This Court’s opinion

filed April 23, 2014 is corrected solely as to the penultimate sentence of that

opinion which should read:

      The order on appeal is therefore reversed and the cause remanded for an

expedited trial on the merits of the Sidrans’ liability claims and DuPont’s defenses

thereto, with no further amendments.




                                         2